Cite as 2016 Ark. App. 612

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-16-640


STERLING ARMOUR                                  Opinion Delivered   December 14, 2016
                               APPELLANT
                                                 APPEAL FROM THE JEFFERSON
                                                 COUNTY CIRCUIT COURT [NO.
V.                                               35CR-14-225]

                                                 HONORABLE BERLIN C. JONES,
                                                 JUDGE
STATE OF ARKANSAS
                                 APPELLEE        AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Sterling Armour was found guilty of one count of aggravated residential

burglary and one count of terroristic threatening by a Jefferson County jury and sentenced

to an aggregate sentence, including a firearm enhancement, of thirty-five years in the

Arkansas Department of Correction.1 Armour appeals, arguing that the circuit court erred

in denying his motion for directed verdict. We affirm.

       On appeal, we treat a motion for directed verdict as a challenge to the sufficiency of

the evidence. Paschal v. State, 2012 Ark. 127, 388 S.W.3d 429; Harris v. State, 2014 Ark. App.

264. This court views the evidence in the light most favorable to the verdict, and only

evidence supporting the verdict will be considered. Id. In reviewing a challenge to the

       1
         Armour was also charged with possession of firearms by certain persons. The felon-
in-possession charge, however, was severed from the other two counts just before trial
started.
                                Cite as 2016 Ark. App. 612

sufficiency of the evidence, this court determines whether the verdict is supported by

substantial evidence, direct or circumstantial. Castrellon v. State, 2013 Ark. App. 408, 428

S.W.3d 607. Substantial evidence is evidence forceful enough to compel a conclusion one

way or the other beyond suspicion or conjecture. Harris, supra. With these standards in mind,

we will now consider the evidence submitted to the trial court.

       Armour and another man (who was never identified at trial) were seeking to locate

Ravern Charles, who had allegedly run into the other man’s car. At approximately 2:00 a.m.,

Armour and the other man went to the home of Dennis Butler to find Ravern. Butler

escorted the two to Ravern’s home.2 On arriving at Ravern’s home, Armour and the other

man entered the residence. Ravern was not at home, but the home was occupied by

Ravern’s wife, Lakesha Charles, as well as her five children. Lakesha was awakened by

Armour tapping her on the forehead with a gun. Armour grabbed Lakesha and threatened

to kill her. He then dragged her out of the house and asked Butler, who had been waiting

in the car, whether she was Ravern’s wife. With all of this commotion, the children were

awakened. The other man pleaded with Armour not to kill Lakesha while the children were

watching. Subsequently, the two men left with Butler, and Lakesha called the police.

       Armour first challenges the sufficiency of the evidence to support his conviction for

aggravated residential burglary. A person commits the offense of aggravated residential

burglary if he or she commits residential burglary, as defined in Arkansas Code Annotated


       2
         Butler was also charged with aggravated residential burglary and terroristic
threatening based on the same events that led to Armour’s charges. He pled guilty to both
charges and received five years’ probation.

                                             2
                                   Cite as 2016 Ark. App. 612

section 5-39-201 (Repl. 2013), of a residential occupiable structure occupied by any person,

and he or she is armed with a deadly weapon or represents by word or conduct that he or

she is armed with a deadly weapon. Ark. Code Ann. § 5-39-204(a)(1). A person commits

residential burglary if he or she enters or remains unlawfully in a residential occupiable

structure of another person with the purpose of committing in the residential occupiable

structure any offense punishable by imprisonment. Ark. Code Ann. § 5-39-201(a)(1).

       Armour apparently concedes that he was armed with a deadly weapon. He contends,

however, that the evidence was insufficient to show that he committed the offense of

residential burglary. He argues that the evidence presented at trial was insufficient to prove

that he entered the Charleses’ home with the “purpose of committing an offense punishable

by imprisonment.” He suggests that it was “just as likely” that he was there “to make verbal

demands on Mr. Charles regarding money for a car repair as he was to commit any violent

act.” We disagree.

       Because a criminal defendant’s intent can seldom be proved by direct evidence, it

must usually be inferred from the circumstances surrounding the crime. Davis v. State, 2012

Ark. App. 362, at 3–4; Feuget v. State, 2012 Ark. App. 182, 394 S.W.3d 310. The supreme

court has further explained that

       the facts must show circumstances of such probative force as to reasonably warrant the
       inference of the purpose on the part of the accused to commit an offense punishable
       by imprisonment, other than the entry itself. Purpose can be established by
       circumstantial evidence, but that evidence must be such that the requisite purpose can
       be reasonably inferred, and the evidence must be consistent with the guilt of the
       accused and inconsistent with any other reasonable conclusion.



                                               3
                                   Cite as 2016 Ark. App. 612

Booker v. State, 335 Ark. 316, 321–22, 984 S.W.2d 16, 19–20 (1998) (internal citations

omitted).

       Here, the facts showed that Armour entered the Charleses’ home without permission

in the middle of the night, armed with a gun that he brandished at Lakesha, and threatened

to kill Lakesha. From this evidence, the jury could reasonably have found that Armour

entered the home with the intent to commit a felony, whether murder, aggravated assault,

theft, or some other crime punishable by imprisonment. We therefore affirm his aggravated-

residential-burglary conviction.

       Armour next argues that the evidence was insufficient to support his conviction for

terroristic threatening. A person commits the offense of terroristic threatening in the first

degree if , with the purpose of terrorizing another person, the person threatens to cause death

or serious physical injury or substantial property damage to another person. Ark. Code Ann.

§ 5-13-301(a)(1)(A).

       Armour makes only a brief argument challenging his conviction for this offense. He

points to Lakesha’s testimony that he would “do” her and asserts that this language was “so

vague in its use that a jury could only speculate as to his true intent.” This argument is

entirely without merit. Lakesha testified that Armour not only threatened to “do” her, but

he also specifically threatened to kill her. A threat to kill someone is sufficient to sustain a

conviction for first-degree terroristic threatening. See Wright v. State, 2016 Ark. App. 404,

___ S.W.3d ___; Mathis v. State, 2012 Ark. App. 285, 423 S.W.3d 91. We therefore affirm

Armour’s conviction on this offense as well.


                                               4
                         Cite as 2016 Ark. App. 612

Affirmed.

GLOVER and BROWN , JJ., agree.

Potts Law Office, by: Gary W. Potts, for appellant.

Leslie Rutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                       5